Citation Nr: 1639016	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-06 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Army from January 1983 to November 1997 and from May 2002 to May 2004.  The Veteran had service in Southwest Asia from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the claims file is now with Pittsburgh Foreign Cases as the Veteran resides in Germany.

A review of the record reveals that the Veteran has been diagnosed with PTSD and anxiety disorder.  In light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's PTSD claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.

The Board notes that in April 2010, the Veteran requested a hearing with a Decision Review Office (DRO).  In February 2011, the Veteran requested a videoconference hearing with a Veterans Law Judge.  In September 2013, the Veteran noted that he was still waiting for a hearing.  In May 2014, the Veteran advised that he was moving to Germany in June 2014.  In a March 2016 letter, the Veteran was informed that VA did not have the facilities to conduct hearings outside the continental United States, and that any expense involved in connection with a hearing could not be borne by the Government as hearings were not required.  In a March 2015 email, the Veteran withdrew his hearing request.  As such, the Board finds that the DRO hearing request and the Board videoconference hearing request have been withdrawn.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, specifically PTSD.  The Board notes that the Veteran has been diagnosed as having an anxiety disorder.    

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual for Mental Disorders. VA implemented DSM-5, effective August 4, 2014, and the Secretary, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board in October 2015.  Hence, DSM-5 is the governing directive for the Veteran's claim.  

DSM-5 requires exposure to actual or threatened death, serious injury, or sexual violence in one (or more) of the following ways:  

(1) Directly experiencing the traumatic event(s).
(2) Witnessing, in person, the event(s) as it occurred to others.
(3) Learning that the traumatic event(s) occurred to a close family member or close friend.  In cases of actual or threatened death of a family member or friend, the event(s) must have been violent or accidental.
(4) Experiencing repeated or extreme exposure to aversive details of the traumatic event(s) (e.g., first responders collecting human remains; police officers repeatedly exposed to details of child abuse).

Note: Criterion 4 does not apply to exposure through electronic media, television, movies, or pictures, unless this exposure is work related.

When the regulations governing a Veteran's claim changes while on appeal, the claimant is entitled to have his claim considered under both regulations to determine which is more favorable.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board may not apply a current regulation prior to its effective date, unless the regulation explicitly provides otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas, 1 Vet. App. At 308 to the extent that case conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, the Board is not precluded from applying prior versions of the applicable regulation to the period on or after the effective dates of the new regulation if the prior version was in effect during the pendency of the appeal, as is the case here.  

The Board notes that Veterans Health Administration (VHA) has instructed examiners that they may perform the original examination using DSM-5 criteria, but that if no diagnosis is applicable under DSM-5, the examiner should provide a diagnosis and opinion, if applicable, under prior versions to include DSM-IV.  As such, the Veteran's claim should be considered under both sets of criteria.  

If the evidence establishes that the Veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service), the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Where, however, the VA determines that the Veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, the Veteran's lay statements, by themselves, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence corroborating the stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

In this case, the Veteran did not engage in combat with the enemy.  In addition, the Veteran has never alleged, and the record does not demonstrate, that he was a POW.  On his original application for compensation received in March 2000, the Veteran denied being a POW.  As such, the Veteran's lay statements are not enough to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence corroborating the stressor.  

Under 38 C.F.R. § 3.304 (f)(3), if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor; in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran
experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance Involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The Veteran contends that he has PTSD due to stressors he experienced during his active duty in Southwest Asia during Operational Desert Storm.  

In October 2009, VA received the Veteran's statement in support of his claim for service connection for PTSD in which he noted that he had nightmares about bombs going off and the ground shaking.  The Veteran reported that in March 1991, he was at the 410th Evacuation Hospital in Saudi Arabia for a hernia operation and that all he could remember was the bombing and that he felt helpless because he could not leave the hospital.  

In an April 2011 E & M note, a VA clinical psychologist noted that the Veteran's symptoms started after he was deployed to Operation Desert Storm, exposed to combat conditions, and was medically evacuated due to a hernia, and was exposed to gruesome injuries while in the hospital.  The psychologist noted that the Veteran reported symptoms of hypervigilance, irritability, and other symptoms which increased after 2003 and 2004 when he was stationed in Germany as his job involved processing soldiers and equipment going to and from the war zones which further aggravated symptoms.  The psychologist noted the following stressors:  

(1) The Veteran experienced being bombed during Desert Storm when stationed in Saudi Arabia.  He saw flashes of light through the tent and the ground shaking.  The first night was the worst as the Veteran was in MOPP 4 (full chemical/gas protective suits) and was terrified of being killed by friendly fire.  
(2) The Veteran went to the hospital while in Saudi Arabia for a hernia operation and was exposed to seriously injured, disfigured, etc. American troops and he felt totally helpless and horrified.  
(3) The Veteran drove to Kuwait with his commander and saw dead bodies and destruction while travelling through thick smoke and felt horrified.  
(4) In 2003 and 2004 while stationed in Frankfurt (2003) and Hannau (2004), Germany, the Veteran was a noncommissioned officer responsible for processing troops and equipment going to and from combat in Iraq and Afghanistan which aggravated symptoms of PTSD.

The Veteran underwent VA PTSD examination in November 2010 at which time he reported the following stressors:  (l) being bombed during Desert Storm when stationed in Saudi Arabia, seeing flashes of light through tent and ground shaking; (2) while in hospital in Saudi for a hernia operation was exposed to seriously injured and disfigured American troops; and (3) drove to Kuwait with commander and saw dead bodies and destruction while travelling through thick smoke.

The Board notes that there are conflicting opinions as to whether the Veteran has an acquired psychiatric disorder, including PTSD, related to his active service.  In light of the conflicting opinions, the Veteran should be afforded an additional VA examination which takes into account all relevant criteria.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his psychiatric disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination with a psychiatrist or psychologist to determine the nature and etiology of any psychiatric disorder, including any PTSD (the Veteran lives in Germany).  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Psychological testing should be conducted with a view toward determining the correct diagnoses, including whether the Veteran in fact experiences PTSD. 

Following review of the claims file and examination of the Veteran, the examiner should offer an opinion as to whether the Veteran meets the DSM-5 or DSM-IV criteria for a diagnosis of PTSD or any other acquired psychiatric disorder.  

(a) With respect to each diagnosed psychiatric disability (other than personality disorders), the examiner should opine as to whether it is at least as likely as not that the current psychiatric disability arose during service or is otherwise related to any incident of service. 

 (b) If the examiner diagnoses the Veteran with PTSD, then the examiner should specifically identify the stressor(s) upon which the diagnosis is based.  In the report, the examiner should consider whether the Veteran's described traumatic experiences while serving in the Persian Gulf, have any relationship to whether he has PTSD that is traceable to that event, specifically, whether his PTSD can be attributed to fear of hostile military or terrorist activity.  

(c) If the examiner determines that the Veteran does not have PTSD, the examiner should, to the extent possible, reconcile such findings with previous findings documented in file. An explanation for the difference of opinion should be set forth.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




